Citation Nr: 0834736	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for abdominal muscle 
strain.

2.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Entitlement to service connection for right knee 
disorder.

5.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985 and from January 2003 to August 2003.  He also 
had duty with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran withdrew his previously requested 
Board hearing.

The issue of entitlement to service connection for a left 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Abdominal muscle strain was incurred during the veteran's 
active duty.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  Headaches were not noted on the veteran's service 
enlistment examination dated in January 2003.

4.  There is clear and unmistakable evidence that the 
veteran's headache disorder pre-existed his second period of 
service and did not increase in severity beyond its natural 
progression during the veteran's active service.

5.  The veteran's January 2003 enlistment examination noted 
his lower extremities were normal.

6.  A right knee disorder was not manifest during the first 
period of service and is not related to the veteran's first 
period of active service.

7.  There is clear and unmistakable evidence that the 
veteran's right knee disorder pre-existed his second period 
of service and did not increase in severity beyond its 
natural progression during the veteran's active service.

8.  There is clear and unmistakable evidence that the 
veteran's left knee disorder pre-existed his second period of 
service and did not increase in severity beyond its natural 
progression during the veteran's active service.


CONCLUSIONS OF LAW

1.  Abdominal muscle strain was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A headache disorder clearly and unmistakably pre-existed 
the second period of service and was not aggravated therein; 
and the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A headache disorder was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2007).

4.  A right knee disorder clearly and unmistakably pre-
existed the second period of service and was not aggravated 
therein; and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2007).

6.  A left knee disorder clearly and unmistakably pre-existed 
the second period of service and was not aggravated therein; 
and the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told what the evidence needed to show to substantiate a 
service connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).  While 
the veteran had service with the National Guard, he has 
contended that all of his claimed disabilities were incurred 
during his second period of active duty.  He has not 
contended that he suffered any diseases or injuries during a 
period of ACDUTRA or INACDUTRA.  Therefore, the Board will 
confine this discussion to whether a claimed disability was 
incurred in or aggravated by a period of active duty.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Abdominal Muscle Strain

The veteran has contended that he has a lower abdominal 
disorder that is due to his active service.  He specifically 
indicated that it was incurred during his second period of 
active duty.

An April 2003 service medical record shows the veteran 
complained of pain in the right lower abdomen since February.  
Following examination, the impression was left lower 
abdominal muscle pain.  A July 2003 service record shows the 
veteran complained of lower abdominal pain every so often.

In September 2003, the veteran underwent VA examination.  He 
indicated that he was diagnosed with abdominal muscle strain 
while on active duty, after lifting heavy supplies.  The pain 
continued to occur with steadily less frequency and 
intensity.  There was no herniation noted.  On examination, 
the abdomen was muscular and soft, nontender, and with no 
diastasis recti or any abdominal wall defect upon valsalva 
maneuver.  There were no masses and no hepatosplenomegaly.  
The inguinal canals were tight, with no inguinal hernia 
noted.  The diagnosis was transient lower abdominal wall 
muscular strain, resolving.

A September 2003 VA treatment record shows the veteran 
complained of pain in the lower abdomen that came and went.  
He stated that he had pain in his stomach whenever he did 
something physical.

An October 2003 VA outpatient record shows the veteran was 
diagnosed with abdominal pain that seemed muscular.  He again 
complained of abdominal pain in April 2004.

In December 2004, the veteran underwent VA examination.  The 
examiner noted the veteran's initial pain in service.  He had 
undergone evaluation on several occasions since the onset, 
and no specific pathology had been isolated.  He had been 
diagnosed with abdominal musculature strain in the past and 
received symptomatic treatment for that condition.  There was 
no documentation of a hernia.  He continued to experience 
pain with certain movements and with bending and lifting.  No 
treatment was currently required.  Following examination, the 
diagnosis was abdominal muscle strain with no pathology 
isolated.

Based on the record, the Board finds that service connection 
for abdominal muscle strain is warranted.  While the examiner 
indicates that there is no pathology shown for the abdominal 
muscle strain, the Board finds that this constitutes a 
disability due to disease or injury incurred in service.  
This is the same diagnosis as was assigned in September 2003, 
when the veteran was examined just after discharge.  While no 
examiner has specifically stated that the current diagnosis 
is related to the muscle strain in service, the Board finds 
that the evidence as a whole shows they are a part of the 
same injury.

As such, the Board finds that the currently diagnosed 
abdominal muscle strain was incurred in service, and service 
connection is granted.


Headaches

The veteran has contended that his headaches, which existed 
prior to his recent period of active duty, were aggravated 
during this service.

The service medical records from the veteran's first period 
of service, from February 1982 to February 1985, are silent 
for complaints of or treatment for headaches.

VA treatment records dated from February 2000 to January 2003 
show the veteran complained of and was treated for muscle 
tension headaches.

In January 2003, the veteran was examined for active duty.  
He reported a medical history of frequent or severe 
headaches.  On examination, his headaches were not noted.

A February 2003 service record shows the veteran complained 
of headaches.  No diagnosis was given.

In September 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  He had a five-year history of 
muscle tension headaches.  He stated that, during active 
duty, his headaches continued at about the same frequency, 
occurring two or three times per week.  They were relieved 
with rest and Ibuprofen and were not incapacitating.  They 
were typical muscle tension type headaches.  There were not 
associated neurological phenomena or sequelae.  Examination 
showed the veteran was neurologically intact with normal 
mental status, cranial nerves intact, motor sensory and 
cerebellar function normal.  The diagnosis was muscle tension 
headaches.

In December 2004, the veteran underwent VA examination.  His 
medical records were reviewed.  He stated that his headaches 
began in 1998.  He experienced three or four headaches per 
month that lasted one or two days.  They were not 
incapacitating.  Following examination, the diagnosis was 
tension-type headaches.  The examiner opined that there was 
no significant change in the frequency or consistency of the 
veteran's headache symptoms since their onset.  His current 
symptoms were likely a continuation of the same disorder.  It 
was not possible to quantify any degree of relationship 
between periods of active military service and pre- or post-
military service symptoms, other than to say the symptoms 
were apparently unchanged and a continuation of his original 
disorder.

As noted above, the veteran contends that his headaches, 
which began prior to his second period of active duty, were 
aggravated therein.  The Board notes that, on examination for 
the veteran's second period of active duty in January 2003, 
headaches were not diagnosed.  However, the veteran did 
report a medical history of frequent or severe headaches at 
that time.  Since the condition was not noted upon 
examination, there must be clear and unmistakable evidence 
showing that the veteran's headaches existed prior to his 
second period of active service and clear and unmistakable 
evidence that the headache condition was not aggravated by 
such service.

The evidence demonstrating that the veteran had a headache 
condition prior to service consists of numerous VA outpatient 
records dated from February 2000 to January 2003 showing the 
veteran complained of recurrent headaches.  He was diagnosed 
with muscle tension headaches throughout that time.  In 
addition, the veteran has stated that his headaches existed 
prior to service.  Such was specifically contended in a 
December 2004 written statement.  Furthermore, during his VA 
examinations, the veteran indicated that his headaches began 
prior to his second period of active duty.  The Board finds 
that the veteran's statements and, in particular, the VA 
medical records dated from 2000 to 2003 constitute clear and 
unmistakable evidence that the veteran's headache disorder 
existed prior to his active duty, which began in January 
2003.

Therefore, at issue is whether there is clear and 
unmistakable evidence that the headache condition was not 
aggravated by service.  The evidence of record contains only 
one service record, dated in February 2003, showing the 
veteran complained of headaches.  He was not given a 
diagnosis at that time.  When examined in September 2003, the 
veteran commented that, during service, his headaches had 
continued at the same severity and frequency as prior to 
service.  In addition, the December 2004 VA examiner opined 
that there was no change in the severity or frequency of the 
veteran's headaches since their onset.  The symptoms were 
apparently unchanged.

Given this evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran's headache disorder 
was not aggravated during his second period of active duty.  
Specifically, the veteran's headaches underwent no increase 
during this time period.  Such was indicated by both the 
veteran and the VA examiner.  The veteran denied any increase 
in the severity or frequency of his headaches, and the VA 
examiner indicated that his symptoms had remained unchanged.  
The medical evidence shows the veteran only sought treatment 
for his headaches once in the seven months he was on active 
duty in 2003.  This supports the conclusion that his 
headaches were not aggravated in service.  Therefore, the 
Board finds that the evidence of record clearly and 
unmistakably establishes that the veteran's headaches were 
not aggravated in service.

The Board notes that the veteran has indicated that he had 
service in Kuwait between January and August 2003.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
during the presumptive period; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

The veteran's service qualifies him as a Persian Gulf 
veteran.  While he has not contended that his headache 
disorder is the result of an undiagnosed illness, the Board 
will nevertheless evaluate his claim under these criteria.  
However, as indicated above, the veteran's headache disorder 
existed prior to his second period of active duty.  As such, 
it did not become manifest during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Furthermore, as determined 
above, it was not aggravated during his service.  Thus, 
entitlement to service connection for headaches, as a result 
of an undiagnosed illness, must be denied.

In the alternative, the Board notes that although the veteran 
reports that he has a headache disability, there is no 
underlying pathology (disease or injury) that has been 
identified for his complaints of headaches.  The Board 
concludes that the observations of skilled professionals are 
more probative as to the existence of disability and disease 
or injury.

The Federal Circuit has noted basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Given the lack of supporting evidence of disease or injury, 
the veteran's claim of entitlement to service connection for 
a headache disorder must be denied.  As the evidence 
preponderates against the claim of entitlement to service 
connection for a headache disorder, the benefit-of-the- doubt 
doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.


Knees

The veteran has contended that he has right and left knee 
disorders that are due to service.

An October 1982 service medical record shows the veteran 
complained of right knee pain for one week.  X-rays were 
normal.

Private medical records dated from May 2000 to September 2002 
show the veteran was diagnosed with and treated for left and 
right knee strains.

A September 2001 VA outpatient record shows the veteran had 
arthralgia of the left knee.  On examination, his left knee 
was doing well.

When examined for active duty in January 2003, the veteran 
reported a history of knee trouble.  It was noted that he had 
a strained ligament of the left knee.  On examination, his 
lower extremities were normal.

In September 2003, the veteran underwent VA examination.  He 
indicated that he had pain in both knees prior to his second 
period of active duty.  On examination, range of motion was 
normal.  X-rays of the knees showed normal joints, bony 
trabecular, axis soft tissue in standing AP and lateral views 
of the knees.  The diagnosis was retropatellar pain syndrome 
of the bilateral knees.

In December 2004, the veteran underwent VA examination.  He 
complained of bilateral knee pain.  He stated that his left 
knee pain began in 1997.  He continued to experience pain.  
There had been no significant changes in pain frequency or 
consistency of character over the past four to five years.  
His right knee pain began in 1998.  There were no significant 
changes in pain frequency or consistency of character in the 
past four to five years.  He denied a history of trauma.  On 
examination, the knees were symmetrical.  There was no 
evidence of swelling or inflammation.  There was no pain or 
effusion on palpation of the knee joints.  There was mild 
crepitus of both knees.  Range of motion was normal.  X-rays 
of both knees were normal.  The diagnosis was retropatellar 
pain syndrome of both knees.  The examiner opined that there 
was no evidence of a significant change in the consistency or 
character of the veteran's knee pain symptoms since onset.  
His current symptoms were likely a continuation of the same 
disorder.  The symptoms were apparently unchanged and a 
continuation of the original disorder.

In an April 2007 written statement, a VA physician reviewed 
the veteran's claims file.  He indicated that the December 
2004 VA examination report established that there was no 
medical evidence of any identifiable aggravation or objective 
worsening of the bilateral knee condition by active duty.  
The examination of the knees was essentially normal, with 
normal x-rays and no findings of loss of function or debility 
resulting from active duty.

As noted above, the veteran contends that his knee disorders, 
which began prior to his second period of active duty, were 
aggravated therein.  The Board notes that, on examination 
when the veteran began his second period of active duty in 
January 2003, the lower extremities were normal.  However, 
the veteran did report a medical history of knee trouble at 
that time, and it was noted that he had a strained ligament 
of the left knee.  However, since his lower extremities were 
found to be normal upon examination, there must be clear and 
unmistakable evidence showing that the veteran's knee 
disorders existed prior to his second period of active 
service and clear and unmistakable evidence that they were 
not aggravated by such service, in order for service 
connection to be warranted.

The evidence demonstrating that the veteran had bilateral 
knee disorders prior to service consists of numerous private 
records dated from May 2000 to September 2002 showing the 
veteran was treated for his left and right knee symptoms.  In 
addition, the veteran has stated that his right and left knee 
disorders began in 1997 and 1998, prior to his second period 
of active duty.  Such was specifically contended in a 
December 2004 written statement.  Furthermore, during his VA 
examinations, the veteran indicated that his right and left 
knee disorders began prior to his second period of active 
duty.  The Board finds that the veteran's statements and, in 
particular, the private medical records dated from 2000 to 
2002 constitute clear and unmistakable evidence that the 
veteran's right and left knee disorders existed prior to his 
second period of active duty, which began in January 2003.

Therefore, at issue is whether there is clear and 
unmistakable evidence that the knee disorders were not 
aggravated by service.  The service records from the 
veteran's second period of service are silent for any 
treatment or complaints related to his knees.  When examined 
in December 2004, the veteran commented that his knee pain 
had not changed in the past four or five years.  In addition, 
the December 2004 VA examiner opined that there was no change 
in the severity or frequency of the veteran's headaches since 
their onset.  The symptoms were apparently unchanged.  The 
April 2007 VA physician's statement agreed that there was no 
identifiable aggravation or worsening of the bilateral knee 
disorder.

Given this evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran's left and right knee 
disorders were not aggravated during his second period of 
active duty.  Specifically, they underwent no increase during 
this time period.  Importantly, the service medical records 
from the veteran's second period of service are entirely 
silent for any treatment of his knees.  The veteran denied 
any increase in the severity or frequency of his knee 
disorder, and the VA examiner indicated that his symptoms had 
remained unchanged.  This supports the conclusion that his 
bilateral knee disorder was not aggravated in service.  
Therefore, the Board finds that the evidence of record 
clearly and unmistakably establishes that the veteran's right 
and left knee disorders were not aggravated in service.

The Board also notes the October 1982 service record showing 
complaints of right knee pain.  While this shows the veteran 
sought treatment, x-rays were normal, and no chronic 
disability was diagnosed.  Furthermore, there is no opinion 
of record linking the veteran's currently diagnosed knee 
disorders with this treatment for pain in 1982.

In the alternative, although the veteran reports that he has 
knee disabilities, there is no underlying pathology (disease 
or injury) that has been identified for the diagnosed 
retropatellar pain syndrome.  Observations of skilled 
professionals are more probative as to the existence of 
disability and disease or injury.

As indicated above, statutes provide for compensation, 
beginning with the following words: for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . . 38 U.S.C. §§ 1110, 1131.  Thus, in order 
for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, supra.

While there is some evidence of a ligament strain prior to 
service, all evidence since separation shows there is no 
underlying pathology for the veteran's complaints of pain and 
diagnosis of retropatellar pain syndrome of the knees.  Given 
the lack of supporting evidence of disease or injury, the 
veteran's claim of entitlement to service connection for 
right and left knee disorders must be denied.  As the 
evidence preponderates against the claims of entitlement to 
service connection for right and left knee disorders, the 
benefit-of-the- doubt doctrine is inapplicable, and the 
claims must be denied.  Gilbert v. Derwinski, supra.


ORDER

Service connection for abdominal muscle strain is granted.

Service connection for headaches is denied.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.


REMAND

The Board finds that the veteran's claim of entitlement to 
service connection for a left ankle disorder needs to be 
remanded.  October 1983 and February 2003 service medical 
records show complaints regarding the left ankle.  The 
veteran underwent VA examinations in September 2003 and 
December 2004.  In September 2003, no left ankle disease was 
found.  However, in December 2004, degenerative changes of 
the left ankle were found.  Nevertheless, the December 2004 
VA examiner did not provide an opinion as to whether any 
currently diagnosed left ankle disorder was related to 
manifestations in service.

Accordingly, the case is REMANDED for the following action:

The veteran's claims file should be 
provided to a VA examiner for review.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed left ankle 
disorder is related to any event or injury 
in service.  A rationale for all opinions 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


